PAZOO, INC. March 21, 2012 Via EDGAR Christopher Chase United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Pazoo, Inc. Amendment No. 4 to Registration Statement on Form S-1 Filed March 21, 2012 File No. 333-178037 Dear Mr. Chase: I write in response to your letter dated March 19, 2012 seeking comments and/or information with regard to the above-referenced filing. As requested in your letter, please find our written responses below.Additionally, today we have filed a substantive amendment (Amendment No. 5) to the previously filed Form S-1. For ease of review of the Form S-1/A, we have attached to this letter a copy of the Form S-1/A which highlights the changes to address the comments noted in your letter. General 1. We note that you make inconsistent references to the amount of your Series A Preferred stock that is issued and outstanding. By way of example only, and not intended as an exhaustive list, we refer to your disclosure on page 3 which states that you have only issued 2,400,000 shares of Series A Preferred, but on pages 14 and 27 you state that you have issued 3,600,000 shares of Series A Preferred. Please revise the disclosure throughout your filing to be consistent and accurate with respect your Series A Preferred stock. We have clarified the issued and outstanding shares further clarifying that the 2,400,000 of Series A Preferred shares were issued and outstanding as of December 31, 2011, and that figure is only represented in the financial statements and the notes thereto.Additionally, the notes to the financial statements contain a subsequent events section so it is clear that 3,600,000 Series A Preferred shares were issued and outstanding as of the date of the filing.In every case throughout the prospectus it is reflected that 3,600,000 Series A Preferred shares are issued and outstanding. Security Ownership of Certain Beneficial Owners and Management, page 44 2. We reissue, in part, comment 8 of our letter dated February 9, 2012. In calculating beneficial ownership percentages for all persons other than ICPI, you should not consider the shares that underlie the Series A Preferred stock and warrants held by ICPI. Those shares should only be considered in calculating ICPI’s beneficial ownership percentage. Please also include disclosure explaining the manner in which you calculated ICPI’s beneficial ownership in comparison to the manner in which you calculated the beneficial ownership percentages for all persons other than ICPI. Please revise your table on page 45 and related disclosure accordingly. See Instruction 1 to Item 403 of Regulation S-K and Rule 13d-3(d)(1) under the Securities Exchange Act of 1934. 15A Saddle Road, Cedar Knolls, NJ 07927
